                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

GREGORY L. HYATT,

                       Plaintiff,

v.                                                           Case No.: 2:18-cv-339
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura
NANCY BERRYHILL,
ACTING COMMISSIONER
OF SOCIAL SECURITY,

                       Defendant.


                                             ORDER

       This matter is before the Court on the Joint Stipulation for an Award of Attorney Fees

Under the Equal Access to Justice Act (Doc. 18). Pursuant to the Joint Stipulation, Plaintiff is

hereby awarded $3,400.00 in full satisfaction and settlement of any and all claims for attorney

fees, expenses, and costs that Plaintiff may have under the Equal Access to Justice Act, 28

U.S.C. §2412.

       Any fees paid belong to Plaintiff and can be offset to satisfy pre-existing debt that

Plaintiff owes the United States under Astrue v. Ratliff, 560 U.S. 586 (2010). If counsel for the

parties can verify that Plaintiff owes no pre-existing debt subject to offset, the Defendant agrees

to direct that the award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment

duly signed by Plaintiff and counsel.

       IT IS SO ORDERED.


                                                      /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
